UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1617



RICHARD E. FOSTER,

                                            Plaintiff - Appellant,

          versus


CITY OF GREENVILLE FIRE DEPARTMENT; CHIEF
W. T. (TOMMY) MCDOWELL, Fire Marshall; L. H.
GODFREY, Assistant Fire Marshall; R. A. COOK;
KENNY V. CROSBY, Director of Human Resources,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-01-4824)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard E. Foster, Appellant Pro Se. Deborah Casey Brown, GALLIVAN,
WHITE & BOYD, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Richard    E.   Foster   appeals       the   district     court’s    order

dismissing individual defendants from his employment discrimination

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over    final    orders,   28   U.S.C.    §     1291   (1994),     and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

       We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                         DISMISSED




                                     2